UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1544



WALTER CHRISTIAN MEYER IV,

                                              Plaintiff - Appellant,

          versus


QUALEX, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:04-cv-00005-FL)


Submitted:   October 31, 2006              Decided:   March 12, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Christian Meyer IV, Appellant Pro Se. John Keith Coates,
Jr., HUNTON & WILLIAMS, Raleigh, North Carolina; Wood Walter Lay,
HUNTON & WILLIAMS, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Walter Christian Meyer IV appeals the district court’s

order denying his motion pursuant to Fed. R. App. P. 4(a)(5) for an

extension of time to file a notice of appeal.   We have reviewed the

record and find the district court did not abuse its discretion in

denying the motion.   Accordingly, we affirm for the reasons stated

by the district court.    See Meyer v. Qualex, Inc., No. 5:04-cv-

00005-FL (E.D.N.C. Apr. 3, 2006).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 2 -